Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 38-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/21.
Applicant’s election without traverse of invention 1, claims 21-37 and 41-43, in the reply filed on 9/30/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie in US20070111324.

Regarding Claim 21:  Nie teaches the creation of composition gradient quantum dots, wherein the core of the quantum dot may be an alloyed semiconductor having a composition gradient.  The composition of the core is such that the alloy contains a first and second semiconductor and the first semiconductor has a concentration that gradually increases from the core of the quantum dot to the surface of the quantum dot while the second semiconductor has a concentration that decreases from the core to the surface (See Paragraph 11 and 50).  Nie teaches that the composition may be chosen from semiconductors such as Zn1-xCdxTe and In1-xGaxP (See Paragraph 44-45).  Applicant shows in Table 1 that the electron band energy (and by virtue the band gap) increases in these alloys with addition of Zn or Ga. Thus the concentration gradient quantum dots of Nie would have a band energy profile that varies over the core’s radius consistent with the concentration gradient.  The core may be arbitrarily designated as an inner core and an outer core based upon said concentration gradient and could be construed as having a first and second non-uniform band energy profile based on this designation.  Where the first semiconductor (gradually increasing concentration from core to shell) is chosen to be ZnTe or GaP (and the second is CdTe or InP, respectively), the ‘outer core’ would coat the inner core and the second non-uniform band energy profile  would comprise peak levels higher than those in the first non-uniform band energy profile as this outer core contains more Zn or Ga than any part of the inner core (See Applicant disclosure, Table 1).  Nie teaches that the materials may be provided as colloidal quantum dots (See Paragraph 136).  As the quantum dots are made of semiconducting material having a bandgap, they may be considered colloidal semiconductor nanocrystals.  

Regarding Claim 22-23: Table 1 makes clear that a material having a greater concentration of Zn or Ga in the outer core of an InGaP or CdZnTe material has an electron band energy profile meeting the claimed relationship.  As the materials of Nie and the instantly claimed and disclosed composition are the same, wherein each have a gradient alloy as a core and the outer portion of the core may have more of the alloyed element than that of the inner core, the material of Nie would necessarily have the claimed properties.  Materials of the same structure and composition necessarily have the same properties as those properties stem directly from the structure and composition.  

Regarding Claim 24-27:  Both the inner and outer core comprise the same elements in different proportions.  The inner and outer core may comprise the elements InGaP or CdZnTe.  Cd and Zn are both transition elements of Group II (II-VI semiconductor), while In and Ga are Group III elements (III-V semiconductor)

Regarding Claim 28:  The inner and outer cores may both comprise InGaP, where In is provided in a concentration gradient having a low concentration at the inner core and a high concentration at the outer core.  The first non-homogeneous distribution of Indium is different from the second non-homogenous distribution as the second distribution has a greater concentration than any point within the first distribution.

Regarding Claim 29:  As the material of the inner and outer cores both contain the same components in different concentrations, the outer core may be considered to be the inflection point where the concentration of the group III element changes from being a majority to a minority element.  Where Gallium or Zinc is the secondary element, the energy gap would steadily increase from said inflection point to a nanocrystal peak level with increasing content of the gradient alloy.

Regarding Claim 30:  Nie teaches that the quantum dot nanocrystal cores generally have a diameter less than 8 nm (Radius of 4 nm; See Paragraph 52) and shows cores having a mean diameter  of 2.9+0.3 nm (Radius of 1.45 nm; See Example 3).  The inner and outer core may be arbitrarily construed as having a radius of any value within these ranges.  Thus Nie teaches an overlapping radius of inner and outer core diameters.  Those of ordinary skill in the art would only need to choose a total radius between 1.25 and 3.5 nm to meet the limitation of the claims as the inner and outer core may be construed as any portion of the core. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those over ordinary skill would only need to select from the overlapping portion of the ranges.

Regarding Claim 31-33:  The nanocrystals may further comprise a shell of composition ZnS.  The shell may have a thickness of from 1-10 monolayers.  ZnS has a monolayer thickness of about 0.3 nm (See evidentiary document to Xu Section 2).  Thus the thickness of the shell may range from 0.3 to 3nm.  Based on the exemplary size of the quantum dots as shown in Example 3, 2.9 nm, the shelled nanocrystals may be from 20% to 200% larger than the unshelled nanocrystals.

Regarding Claim 34:  Nie teaches embodiments containing Cd as an essential element and other embodiments that do not include any Cd.  It would have been obvious to those of ordinary skill to create a material based solely on (In,Ga)P and not including either arsenic or cadmium.

Regarding Claims 35-37:  Nie teaches quantum dots having the same structure and composition, wherein InGaP alloy cores having a non-homogenous inner and outer core having a composition gradient may be coated with a shell.  Materials of the same composition and structure must necessarily have the same properties.  As this is the case, the materials of Nie would be capable of providing the same PLQE of 70%-95% or more at room temperature, have a PLQE at 150C that is at least 90% of the room temperature PLQE and a change in PLQE of less than 10% over the excitation power density range from 1 to 5000W/cm2.  Materials of the same composition and structure must necessarily have the same properties as those properties stem directly from the composition and structure.  

Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claim 21 above, and further in view of Pan in US20130214249.

Nie teaches the semiconductor quantum dots as they are delineated in claim 21 as is discussed above.  Nie teaches that the quantum dots may be used in an optoelectric devices such as in a diode or solar cell (See Paragraph 102).

Nie is silent in terms of the construction of a diode containing quantum dots or a means for manufacturing such a device.

However, Pan teaches the creation of electronic devices, such as display devices, containing a layer comprising quantum dots and an organic host (polymeric matrix; See abstract).  The layer containing quantum dots and an organic matrix is disposed on a substrate, which may be in the form of a hole injection or electron transport layer (See Paragraph  158-168) and electrodes in the form of a cathode and an anode are supplied in order to provide the electroluminescent diode as set forth.  Pan explicitly sets forth that certain embodiments may include quantum dots of the formula GaInP (See Paragraph 88) or semiconductor alloys selected from the group including CdTe and ZnTe (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to provide the materials of Nei in the device taught by Pan as Nei specifically notes the use of the quantum dots in an optoelectronic device such as a diode.  Nei teaches quantum dot light emitting diodes.  Those of ordinary skill in the art would have been motivated to combine the teachings of Pan with those of Nei in order to create such a device as Pan merely notes its usefulness in such an application but does not provide sufficient detail in terms of creating such a device.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734